OPINION — AG — ** COUNTY COMMISSIONERS — PURCHASE OF CULVERT PIPE — BIDDING REQUIREMENTS — LIMITATIONS ON USE OF PIPE ** THE EFFECT OF 19 O.S. 1971 3 [19-3], HAS BEEN ALTERED BY 69 O.S. 1976 Supp., 636 [69-636], TO THE EXTENT THAT A UNANIMOUS VOTE OF THE BOARD OF COUNTY COMMISSIONERS IS REQUIRED WHEN $4,500.00 OR LESS, WORTH OF CULVERT PIPE IS PURCHASED AND MORE THAN ONE THIRD IS ALLOCATED FOR USE IN ONE COMMISSIONER'S DISTRICT. THE PURCHASE ORDER LAW, 62 O.S. 1971 310.1 [62-310.1] THRU 62 O.S. 1971 310.7 [62-310.7] [62-310.7] IS NOT AFFECTED BY 69 O.S. 1976 Supp., 636 [69-636] [69-636]. UNDER THE PROVISIONS OF 69 O.S. 1976 Supp., 636 [69-636], A BOARD OF COUNTY COMMISSIONERS MAY PURCHASE $4,500.00 OR LESS, WORTH OF CULVERT PIPE WITHOUT SEEKING BIDS. WHEN $4,500.00 OR LESS, WORTH OF CULVERT PIPE IS PURCHASED, NOT MORE THAN ONE THIRD OF THE PIPE MAY BE USED IN ONE COUNTY COMMISSIONERS' DISTRICT WITHOUT THE UNANIMOUS RECORDED VOTE OF THE COUNTY COMMISSIONERS WISHES TO BUY CULVERT PIPE IN AN AMOUNT OF $4,500.00, OR MORE, THE PURCHASE MUST BE MADE UPON SEALED BIDS FROM THE LOWEST AND BEST BID. THE PURCHASES MADE FROM SEALED BIDS MAY BE MADE BY MAJORITY VOTE OF THE BOARD OF COUNTY COMMISSIONERS AND THE CULVERT PIPE SO PURCHASED MAY BE USED IN ONE OR MORE COMMISSIONERS' DISTRICT BY A MAJORITY VOTE OF THE BOARD. CITE: 19 O.S. 1971 3 [19-3] (MARVIN C. EMERSON)